Per Curiam.
Application is made for a writ of certiorari to review a judgment entered in the District Court of the Tirst Judicial District of Hudson County, which judgment was subsequently docketed in the Hudson County Circuit Court.
A writ of certiorari was granted applicant on September 1st, 19.22, which was in 1926 dismissed for lack of prosecution.
*777In view of the circumstances of the case, as presented to us, we are constrained to deny the application for a writ of certiorari.
The application is denied, with costs.